Case 5:19-cr-00083 Document 1 Filed 03/26/19 Page 1 of 2 PagelD #: 1

 

 

 

UNITED STATES DISTRICT COURT FOR THE FILED
SOUTHERN DISTRICT OF WEST VIRGINIA
HUNTINGTON GRAND JURY 2018 MAR 2 6 2019

MARCH 26, 2019 SESSION

 

 

 

 

RORY L, PERRY f, CLER
U.S. Dist wh
Southern District of West Virginia

 

 

 

UNITED STATES OF AMERICA

v. CRIMINAL NO. 4 Nr -600 23
8 U.S.C. § 1326 (a)

 

ELMER ISATAS HERNANDEZ,
also known as “Elmer Hernandez-Carranza”

INDICTMENT

(Reentry of a Removed Alien)

The Grand Jury Charges:

1. On or about June 23, 2015, defendant ELMER ISATAS
HERNANDEZ, also known as “Elmer Hernandez-Carranza”, (hereinafter
“ELMER ISAIAS HERNANDEZ”) an alien, was found at or near

Harrisburg, Pennsylvania, and was subsequently removed from the
United States to Honduras on or about August 3, 2015.

2. On or about March 9, 2019, at or near Beckley, Raleigh
County, West Virginia, and within the Southern District of West
Virginia and elsewhere, defendant ELMER ISAIAS HERNANDEZ, an
alien, was subsequently found in the United States after having
been removed from the United States, and had not obtained the
express consent of the Secretary of Homeland Security to reapply

for admission to the United States.

 

 
Case 5:19-cr-00083 Document 1 Filed 03/26/19 Page 2 of 2 PagelD #: 2

In violation of Title 8, United States Code, Section 1326(a).

MICHAEL B. STUART
United States Attorney

py: SDE wie Cone
S. GQES

neMetant OH
Asststant ited States Attorney

 

 
